Order denying motion to strike out portions of complaint affirmed, with ten dollars costs and disbursements, with leave to defendant to serve answer within twenty days upon payment of costs. There are three separate appeals printed in one record. In taxing disbursements they should be divided into three parts, one-third to each appeal. Order denying defendant’s motion to vacate notice of examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We think that the examination sought in advance of service of answer is premature. Until joinder of issue it is impossible to ascertain what the disputed facts are. Plaintiff may renew the application *754after issue joined. Order appointing receiver pendente lite affirmed, with ten dollars costs and disbursements. No opinion. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.